This is an appeal from an order of the trial court granting a perpetual injunction, and is before us on the motion of the defendants in error to dismiss the appeal.
The plaintiff in error bases his right to a reversal of the judgment upon the alleged error of the trial court in its conclusion of law based on its findings of fact contained in journal entry of judgment. These so-called findings of fact appear to be based upon the construction given by the trial court to a bill of sale offered in evidence, but such instrument is not contained in the record, and the recitations in the journal entry are so indefinite that it is impossible for us to intelligently pass thereon. While the record is styled a case-made and is settled and signed as such by the trial judge, it is merely a transcript, and the errors assigned are such that they could only be presented by case-made or bill of exceptions.
Therefore, nothing is presented for review, and the appeal is dismissed.
All the justices concur, except MASON, J., not participating.